DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
	The amendment and remarks of 23 March 2022 are entered.
	Claims 1-4, 10-22, 25, 26, and 29-31 have been canceled. Claims 5-9, 23, 24, 27, 28, and 32-40 are pending and are being examined on the merits.
	The Restriction/Election requirement of 5 October 2015 remains in effect.
	The objection to the specification is withdrawn in light of the amendment filed 23 March 2022.
	The rejection of claim 33 under 35 U.S.C. 112(d) is withdrawn in light of the amendment filed 23 March 2022. 
	The rejection of claims 1, 5, 24, 27, 28, 32, 35-39 under 35 U.S.C. 103(a) as being unpatentable over ‘700, Siprashvili, ‘529, and ‘979 is withdrawn in light of the amendment filed 23 March 2022. 	
	The rejection of claims 6-9 and 23 under 35 U.S.C. 103(a) as being unpatentable over ‘700, Siprashvili, ‘529, and ‘979 in view of ‘481 is withdrawn in light of the amendment filed 23 March 2022.
Applicants’ amendment has necessitated new grounds of rejection as found below to address claim 33 being made the independent claim. The rejection of claims 33, 34, and 37-40 as being unpatentable over ‘700, Siprashvili, ‘529, and ‘979 in view of ‘226 is altered to address the amendment to the claims as filed on 23 March 2022.
A new ground of rejection is also necessary to address amended claim 40. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 40, the indefinite language is “vial antigen” in line 2. It is not clear what a “vial antigen” is as this is not a recognized term of art, nor is it defined by the specification. Accordingly, the metes and bounds of the claims cannot be determined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1. Claims 5, 24, 27, 28, 32-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seymour et al. (WO 2009/053700 A1, published 30 April 2009), Siprashvili et al. (Human Gene Therapy 14:1225-1233, published 1 September 2003, hereafter referred to as Siprashvili), Hartmann and Hornung (US 2009/0169529 A1, published 2 July 2009, hereafter referred to as ‘529), Hoerr et al. (WO 2008/014979 A2, published 7 February 2008, hereafter referred to as ‘979), and Kramps et al. (WO 2009/095226 A2, published 6 August 2009, filed 28 January 2009, hereafter referred to as ‘226).
The ‘700 application describes a nucleic acid complex comprising a nucleic acid and a condensing agent, where the nucleic acid includes an RNA (see e.g. p.16 lines 4-7). The ‘700 application further teaches that the condensing agent includes cationic condensing agents, including those copolymers formed by oxidative polycondensation of thiol-terminated oligopeptides including CK8C, CK10C, CK12C, and others (see e.g. p.16 lines 9-19). This “polycondensation” language implies that a disulfide is formed between the thiols in oligopeptide blocks, i.e. a first and second oligopeptide such as two copies of CK12C form disulfides between each other at one or both ends of the oligopeptide blocks. Complexes between a polycationic lysine and a polyanionic RNA are electrostatic in nature, i.e. non-covalent (see e.g. p.58 lines 15-19).
The difference between ‘700 and the claimed invention is that ‘700 does not teach that the RNA-carrying element contains arginine residues, nor does ‘700 teach the RNA molecules as claimed.
Siprashvili teaches that addition of flanking cysteines to Arg7 increases the transfection efficiency of a luciferase reporter gene by two orders of magnitude (see e.g. Figure 2B and p.1227). The Siprashvili art indicates that complex formation is better served by addition of flanking cysteine residues in a polycationic sequence, since the base R7 fails to achieve gene transfer (see e.g. p.1227). Siprashvili suggests spacing of arginine residues improves gene delivery (see e.g. p.1228).
As further evidence that cysteine flanking of poly-Arg with cysteine to provide a carrier was known in the art, Won et al. Molecular Therapy 18:734-742, published 22 December 2009, teaches that a Cys-(D-Arg9)-Cys has higher DNA binding affinity than D-R9 and also serves as a more effective transfection reagent than D-R9 (see e.g. Figures 1, 3, p.740).
The ‘529 application teaches that poly-Arg is most effective in supporting stimulatory activity of a siRNA molecule , even more so than traditional elements such as lipofectamine (see e.g. ¶[0297] and Figure 1).
The ‘979 art teaches siRNAs of formula GlXmGn, where the definitions of G, l, X, m, and n are identical to that claimed (see e.g. claim 1). The siRNAs are disclosed to be 100 or more nucleotides in length as well as 5-100 nucleotides (see e.g. p.7 lines 13-20 and claim 2). The ‘979 art further claims the compound as a composition containing a secondary agent, including where the secondary agent can be a polycationic peptide (see e.g. claims 19-21). The RNAs are taught to include mRNA as well as tumor antigens (see e.g. p.38 lines 2-5, 7-11, and p.36 lines 10-26 particularly lines 21-23).
The ‘226 art teaches a siRNA of sequence (NUGLXMGnNV)A, where the identities of N, U, G, L, X, M, G, n, V, and A are identical to that instantly claimed (see e.g. Abstract, claim 1). The ‘226 art claims the nucleic acid as part of a composition with a secondary agent, including where the secondary agent is a polycationic peptide (see e.g. claims 14, 16, and 17). The ‘226 art shows that R722 was a known siRNA (see e.g. SEQ ID NO: 118, Figures 1 and 2). R722 is identical to SEQ ID NO: 385 as claimed.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the ‘700 composition containing a CKxC motif for formation of a RNA-oligopeptide complex, where the oligopeptides are linked by disulfides formed between the cysteine thiols, by altering the polylysine segment of ‘700 to polyarginine, as suggested by Siprashvili, to increase transfection of a carrier gene by 2 orders of magnitude as compared to the base polyarginine. The motivation to use CR7C comes from the similar charge of lysine as compared to arginine combined with Siprashvili demonstrating that addition of flanking cysteine residues increases the ability of such a carrier to transfect a gene. Further motivation comes from the evidence of Won where a cysteine-flanked poly-Arg is more effective than the base poly-Arg sequence in transfection. This indicates to the skilled artisan that any polycationic sequence would have been improved by flanking cysteine residues, i.e. use of larger CRxC constructs as well. Since polycationic sequences such as in ‘700 and Siprashvili were already known to bind to RNA, one of ordinary skill in the art would have had a reasonable expectation of success in forming a polymeric carrier cargo complex by combination of the prior art references. It would also have been obvious to one of ordinary skill in the art at the time of invention that the CK12C cargo complex of ‘700 that preferentially carries ssRNA could be used in a similar manner as the poly-Arg of ‘529 to carry and deliver a nucleic acid of ‘979 as a CR12C construct based on the Siprashvili teachings. This could reasonably be combined with the above CR7C to also carry cargo. Additionally the skilled artisan would substitute the ‘529 siRNA with the nucleic acids of ‘979 of 5-100 or more nucleotides in length, including the use of the R722 RNA of ‘226. The motivation to do so comes from the similar cationic polypeptide carrying methods of ‘700, Siprashvili, ‘529, and ’979, with a strong expectation that the preferential carrying of the siRNA by poly-Arg in ’529 would similarly be accomplished with an Arg-based peptide found in ‘700 and Siprashvili, as well as allow for substitution of the ‘529 siRNA for the RNAs claimed to be carried by cationic polypeptides in ‘979. The teachings of the collective art concerning cationic peptide/RNA complexes, as well as ‘226 teaching complex of RNA with polycationic peptide would have provided a reasonable expectation that R722 RNA could have been carried by a cationic polypeptide of CR7C or CR12C. Since the R722 RNA itself is immunostimulatory, the delivery via the complex would be expected to stimulate an immune response when contacted to mammalian cells. The invention would have been prima facie obvious to one of ordinary skill in the art at the time of invention.
With respect to claim 5, assuming 1 µg of RNA and 1 µg of the CR12C peptide leads to ~3 nmol of phosphate for an average RNA sequence, and 5.7 nmol of nitrogen for the peptide (2096 g/mol, 12 nitrogens leads to 477 pmol of peptide in 1 µg, 477*12=5724 pmol N). Thus, the ratio of 1 µg of RNA to 1 µg of CR12C peptide is 1:1.9, within the range of claim 5. Additionally, with respect to claim 5, the Examiner does not find any evidence that the N/P ratio is anything more than a routinely optimizable variable, including any evidence indicating any secondary considerations to rebut the rejection under 35 U.S.C. 103(a), e.g. test data showing unexpected results of specific N/P ratios as compared to valid controls. Thus, the Examiner does not find any clear evidence that the N/P ratio choice is anything more than a reflection of the optimization of (A) the combination of the polymeric carrier and the nucleic acid molecule and (B) the reflection of the mixtures between exact polymeric carriers and nucleic acids (i.e. the ratio inherently changes as a result of the selection of various nucleic acid molecules as cargo). See MPEP 2144.05.
With respect to claim 24, the ‘700 application also teaches preparation of pharmaceutical compositions containing a carrier (see e.g. p.46 lines 9-13).
With respect to claims 27 and 28, as set forth above the N/P ratio between a generic nucleic acid and the CR12C carrier is already 1.9, and the ratio can be optimized based on the desired nucleic acid cargo.
With respect to claims 32 and 35, 8, 10, and 12 arginine-long constructs flanked by cysteines are provided by the above combination of prior art. Also as evidenced by Wan above, the CR9C was known to serve as a carrier for DNA transfection.
With respect to claim 34, the R722 of ‘226 is identical to SEQ ID NO: 385.
With respect to claim 36, as set forth above the ‘979 application allows for larger nucleotide fragments.
With respect to claims 37-39, as set forth above the ‘979 application allows for mRNAs, including those encoding antigens (see e.g. p.37). The ‘226 art teaches not only the R722 RNA, but also mRNAs encoding tumor antigens (see e.g. p.59. Using both isRNA and mRNA as a result would be an obvious combination of the elements from ‘226 and ‘979.
With respect to claim 40, the Examiner believes that “vial antigen” is a typographical error and the claims should be drawn to an antigen being a viral antigen. In that case, the ‘226 application teaches that antigens can include viral antigens (see e.g. p. 57 lines 29-33).
Response to Arguments:
	While the amendment necessitates a new grounds of rejection, the Examiner will address Applicants’ arguments as filed on 23 March 2022 in the interest of compact prosecution.
	The Applicants argue the cited references alone or in combination do not teach a cargo complex comprising both the disulfide-linked cationic carrier peptides and a isRNA as claimed. The Applicants argue outside of their specification there is no expectation of success. The Applicants argue that would be no expectation of functional complexes that could stimulate an immune response. The Applicants argue ‘700 only concerns siRNA that must be introduced to cells, but provides no guidance on isRNA or use of cationic peptides as claimed. The Applicants argue ‘700 dose not provide any suggestion on stimulation of an immune response. The Applicants argue Siprashvili, offers no guidance on RNA, and that ‘529 and ‘979 only concern siRNA. The Applicants argue ‘226 does not provide teachings regarding the claimed cargo complex. The Applicants argue no expectation of success.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner disagrees on expectation of success. The prior art references reasonably establish that use of cationic peptides to carry nucleotide-based cargo, including siRNA, DNA, mRNA, and isRNA was known. The prior art references also reasonably establish that one of ordinary skill would find advantages to using disulfide-linked cationic peptides, including those based upon polyarginine. The immunostimulatory effects of isRNA are implicit in its name, i.e. one would also expect that delivery of the R722 isRNA would in fact result in an immune response. Collectively, one of ordinary skill would reasonably expect that (1) disulfide-linked cationic peptides could be formed, (2) those cationic peptides could be used in their known manner to carry RNAs including mRNA and isRNA, and (3) an isRNA would bind to the polycationic peptides and result in delivery to cells and stimulation of an immune response. As argued previously by the Examiner, the standard for obviousness is a reasonable expectation of success, not absolute predictability. Consideration of the teachings of the cited prior art the Examiner contends that at least a reasonable expectation of success exists, especially considering the high level of skill of one in the art. 
As to the various alleged deficiencies of the ‘700, Siprashvili, ‘529, ‘979, and ‘226 references again the Applicants’ arguments are focused on the individual references rather than their teachings as a whole when considered in light of the other references and knowledge in the art concerning use of polycationic peptides to carry RNA. 
The Applicants’ arguments have been considered but are not persuasive. The rejection is modified and maintained. 

2. Claims 6-9 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seymour et al. (WO 2009/053700 A1, published 30 April 2009), Siprashvili et al. (Human Gene Therapy 14:1225-1233, published 1 September 2003), Hartmann and Hornung (US 2009/0169529 A1, published 2 July 2009), Hoerr et al. (WO 2008/014979 A2, published 7 February 2008), and Kramps et al. (WO 2009/095226 A2, published 6 August 2009, filed 28 January 2009) as applied to claim 33 above, and further in view of Fotin-Mleczek and Baumhof (WO 2009/030481 A1, published 12 March 2009, hereafter referred to as ‘481).
The relevance of ‘700, Siprashvili, ‘529, ‘979, and ‘226 has been set forth above. The difference between the prior art references and the claimed invention is that none teach that the polymeric carrier further comprises additional elements (functional polypeptides, ligands, or mannose).
The ‘481 application teaches complexes between RNA molecules and oligopeptides, where the oligopeptides comprise 8 to 15 amino acids containing 50% charged amino acids (see e.g. claim 1). The oligopeptide can further comprise non-cationic residues at both terminal positions, i.e. encompasses cysteine (see e.g. claim 9). Particular sequences include Arg8 through Arg15 (see e.g. claim 16). The complex can contain mRNA as the complexed RNA, including tumor antigens and antibodies (see e.g. claim 10). The ‘481 application also teaches that the above carrier complex can be modified by including functional polypeptides to the oligopeptide element of the complex, including RGD-peptide, mannose, albumin, and transferrin (see e.g. p.19 lines 9-31).
	It would have been obvious to modify the CR12C and RNA complex ‘700, Siprashvili, ‘529, ‘979, and ‘226 by including the ligands for specific targeting (RGD or mannose) or transport (albumin or transferrin) as taught by ‘481 to be useful when coupled to cationic polypeptide complexes serving as carriers for similar RNA sequences. The motivation to do so comes from the fact that ‘481 is directed to the same area of endeavor (RNA transport using cationic polypeptide complexes), such that one of ordinary skill in the art would seek to apply the same modifications to the cationic peptides of ‘481 to similar cationic peptides from ‘700, Siprashvili, ‘529, ‘979, and ‘226. The invention could be reproduced with a reasonable expectation of success, given that the transport of RNA molecules via cationic polypeptides was known in the art per ‘700, Siprashvili, ‘529, ‘979, and ‘226, and the ‘481 application provides targeting or stabilization techniques for similar complexes between cationic oligopeptides and RNA. The invention would have been prima facie obvious to one of ordinary skill in the art at the time of invention.
	With respect to claim 7, as set forth above the ‘481 application teaches that one of the targeting peptides can be an RGD peptide (see e.g. p.19 line 17), which reasonably serves as an antigen epitope.
	With respect to claims 8 and 9, as set forth above the ‘481 application teaches that ligands can be coupled to cationic polypeptides, and that said ligands include mannose (see e.g. p.19 line 17).
	With respect to claim 23, the ‘481 application teaches that RNA molecules can include guanosine, uracil, adenosine, and thymidine analogs (see e.g. p.60 lines 1-2).
	 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.M/Patent Examiner, Art Unit 1658               

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658